Citation Nr: 0334218	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  96-20227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1991.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1995 RO decision which granted service connection 
and a 0 percent rating for a right shoulder disability, 
effective in April 1995.  The veteran appealed for a higher 
rating.  She testified at a Board hearing in December 1998.  
The Board remanded the case to the RO in March 1999 for 
further development.  A July 2001 RO decision granted a 
higher 10 percent rating for the right shoulder disability, 
effective in April 1995; it granted a temporary total 
convalescent rating, based on right shoulder surgery, from 
May 2000 through June 2000; and it rated the condition 0 
percent thereafter.  A separate 10 percent rating was granted 
for a right shoulder scar.  An April 2002 RO decision 
assigned a 10 percent rating for the right shoulder 
disability, effective from July 2000, the date after the 
temporary total convalescent rating ended.  The veteran 
continued to appeal for a higher rating.

A March 2003 Board decision denied a higher rating for a 
right shoulder disability.  However, the March 2003 Board 
decision has been vacated for due process reasons.


REMAND

Subsequent to the now-vacated March 2003 Board decision, the 
veteran submitted copies of some additional recent VA medical 
records, dated in 2002 and 2003, concerning her right 
shoulder disability.  To assure that all relevant records are 
obtained, the case will be returned to the RO to secure such 
records.  Given the time which has elapsed since the last VA 
examination (about 3 years), a current VA examination is 
warranted.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all VA 
treatment records dated since 2001, and 
not already on file, concerning the 
veteran's right shoulder disability.

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of her right shoulder 
disability.  The claims folder should be 
made available to the examiner.  All 
findings necessary for rating the 
condition should be reported.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a higher rating for a right shoulder 
disability.  If the claim is denied, the 
RO should provide the veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


